    Stephen P. Arnot, OSB #070765
    WILLIAMS, KASTNER GREENE & MARKLEY
    1515 SW Fifth Avenue, Suite 600
    Portland, OR 97201-5449
    Telephone: (503) 228-7967
    Fax: (503) 222-7261
    Attorneys for Chapter 7 Trustee




                                    UNITED STATES BANKRUPTCY COURT

                                                DISTRICT OF OREGON

    In re                                                           Case No. 16-33185-pcm7

    PETER SZANTO,                                                   Chapter 7

                                                                    RESPONSE TO DEBTOR’S MOTION
                       Debtor.                                      FOR STAY OF ADEQUATE
                                                                    PROTECTION PAYMENTS TO JP
                                                                    MORGANCHASE


              The Chapter 7 Trustee, Stephen P. Arnot (“Trustee”) by and through his counsel,

    Williams Kastner Greene & Markley, responds to the debtor’s motion as follows:

             1.        The Trustee has the statutory obligation to collect and reduce to money the

    property of the bankruptcy estate, including, but not limited to 11 Shore Pine Drive in Newport

    Beach, California. 11 USC § 704. The debtor has the statutory obligation to cooperate with the
    Trustee and surrender to the Trustee all property of the estate for administration. 11 USC § 521.

             2.        The debtor values 11 Shore Pine Drive in Newport Beach, California at

    $2,275,000. The Trustee has received a CMA with a value of $2,816,730. JP MorganChase

    Bank has filed a secured claim in the amount of $1,477,044.62.1

             3.        There is sufficient equity cushion to provide adequate protection to JP

    MorganChase until the Trustee determines whether to market and sell or abandon the real

    property back to the debtor.


    1
        The Trustee is aware of the fact that Bank of America holds a second trust deed in the amount of $929,463.

Page 1 -      RESPONSE TO DEBTOR’S MOTION FOR STAY OF ADEQUATE                     Williams, Kastner Greene & Markley
              PROTECTION PAYMENTS TO JP MORGANCHASE                                1515 SW Fifth Avenue, Suite 600
                                                                                   Portland, OR 97201
                                                                                   Telephone: (503) 228-7967 • Fax (503) 222-7261
     6280984.1
                             Case
                              Case16-33185-pcm7
                                   16-33185-pcm7 Doc
                                                  Doc694-2
                                                      299 Filed
                                                           Filed12/13/17
                                                                 03/11/19
            4.      The Trustee requests that the stay remain in effect given the equity in the property

    until further order of the court or stipulation of the parties.

             WHEREFORE, the Trustee respectfully requests that the debtor’s motion be denied, but

    the stay remain in effect for all purposes until further order of the court and for such other relief

    as the court deems proper.

             DATED this 13th day of December, 2017.


                                                        /s/ Stephen P. Arnot
                                                        Stephen P. Arnot, OSB #070765
                                                        Attorneys for Trustee
                                                        WILLIAMS, KASTNER GREENE & MARKLEY
                                                        1515 SW Fifth Avenue, Suite 600
                                                        Portland, OR 97201-5449
                                                        Telephone: (503) 228-7967
                                                        Fax: (503) 222-7261
                                                        sarnot@williamskastner.com




Page 2 -     RESPONSE TO DEBTOR’S MOTION FOR STAY OF ADEQUATE            Williams, Kastner Greene & Markley
             PROTECTION PAYMENTS TO JP MORGANCHASE                       1515 SW Fifth Avenue, Suite 600
                                                                         Portland, OR 97201
                                                                         Telephone: (503) 228-7967 • Fax (503) 222-7261
     6280984.1
                         Case
                          Case16-33185-pcm7
                               16-33185-pcm7 Doc
                                              Doc694-2
                                                  299 Filed
                                                       Filed12/13/17
                                                             03/11/19
                                    CERTIFICATE OF SERVICE
     I certify that I served the foregoing RESPONSE TO DEBTOR’S MOTION FOR STAY OF

     ADEQUATE PROTECTION PAYMENTS TO JP MORGANCHASE on the following

     attorneys by the method indicated below on the 13th day of December, 2017:

           Debtor:                                          Via First Class Mail
                                                             Via Federal Express
           Peter Szanto                                      Via Facsimile
           PO Box 4614                                       Via Hand-Delivery
           Portland, OR 97208                           Via E-Mail
                                                             Via Electronic Service by the court’s E-
           Email: szanto.pete@gmail.com            filing system at the party’s email address as recorded
                                                   on the date of serve in the E-filing system.




                                                    s/ Stephen P. Arnot
                                                    Stephen P. Arnot, OSB #070765
                                                    Attorneys for Chapter 7 Trustee




Page 1 -      CERTIFICATE OF SERVICE                                Williams Kastner Greene & Markley
                                                                    1515 SW Fifth Avenue, Suite 600
                                                                    Portland, OR 97201-5449
                                                                    Telephone: (503) 228-7967 • Fax (503) 222-7261

     6280984.1

                          Case
                           Case16-33185-pcm7
                                16-33185-pcm7 Doc
                                               Doc694-2
                                                   299 Filed
                                                        Filed12/13/17
                                                              03/11/19
